DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the coil tubing” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the limitation “the annular surface” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayers et al. (U.S. Patent No. 8,534,306).
Regarding claim 1, Ayers et al. disclose a hot tap assembly (Figs. 1-14b) for accessing a subsea fluid system (Column 2 lines 11-24), the hot tap assembly comprising: a landing structure (662) configured to releasably attach to a subsea fluid conduit (106, 306, 606, or 706) of the subsea fluid system; a clamp assembly (Figs. 4-8) positionable on the landing structure (662), where in the clamp assembly (Figs. 4-8) comprises a hot tap clamp (Figs. 4-5) including a first jaw (120) and a second jaw (118), wherein a first annular seal assembly (114) and a second annular seal assembly (114) are disposed on an engagement surface (Fig. 4) of the second jaw (118); and a drill assembly (720) positionable on the landing structure (662), wherein the drill assembly (720) comprises a drill disposed in a central conduit (Fig. 7) that is insertable through a central passage (Fig. 7) formed in the second jaw (upper jaw portion 118) of the clamp assembly (Figs. 4-8); wherein the hot tap clamp (Figs. 4-8) is configured to actuate between an open position configured to receive the subsea fluid conduit and a closed position (Column 3 lines 11-52 and Column 4 lines 41-67) configured to sealingly engage the subsea fluid conduit with the first seal assembly (114) and the second seal assembly (114) of the clamp assembly (Column 4 lines 4-37).
Regarding claim 2, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein both the first seal assembly (114) and the second seal assembly (114) extend concentrically entirely (Column 3 lines 19-32) around the central passage (Fig. 4) of the second jaw of the clamp assembly, and wherein the second seal assembly (114) extends concentrically entirely (Fig. 4) around the first seal assembly (114).
Regarding claim 3, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein an annular surface (112) is formed on the second jaw (118) between (Fig. 4) the first seal assembly (114) and the second seal assembly (114), and wherein the annular surface (112) extends entirely around the central passage (Fig. 4) of the second jaw (118) of the clamp assembly.
Regarding claim 6, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein both the first seal assembly (114) and the second seal assembly (114) are positioned on a semi-circular engagement surface of the second jaw (118).
Regarding claim 9, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein the drill assembly (720) comprises a drill motor (Fig. 7) configured to rotate the drill and a feed motor (Fig. 7) configured to feed the drill through the central passage (Fig. 7) of the second jaw of the clamp assembly.
Regarding claim 10, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein the landing structure (662) comprises a support clamp (Fig. 6A-B) that is actuatable between an open position (Column 3 lines 11-52 and Column 4 lines 41-67) configured to receive the subsea fluid conduit (606) and a closed position configured to lock the landing structure to the subsea fluid conduit (606).
Regarding claim 11, Ayers et al. disclose a system (Figs. 1-14b) for intervening in a subsea fluid system, the system comprising: a surface system (Column 7 lines 1-37) disposed on a surface vessel; a hot tap assembly (Figs. 1-14b) deployable from the surface vessel (Column 7 lines 1-37) and configured to connect a subsea fluid conduit (106, 306, 606, or 706) of the subsea fluid system, wherein the hot tap assembly has an open position (Column 3 lines 11-52 and Column 4 lines 41-67) configured to receive the subsea fluid conduit and a closed position (Column 3 lines 11-52 and Column 4 lines 41-67) configured to sealingly engage the subsea fluid conduit (106, 306, 606, or 706) with a first seal assembly and a second seal assembly (114) of a clamp assembly (Figs. 4-7) of the hot tap assembly (Figs. 1-14b); and a remotely operated underwater vehicle (ROV) deployable from the surface system and configured to connect the hot tap assembly to the subsea fluid conduit whereby fluid communication is established between the subsea fluid conduit and the hot tap assembly (Column 8 lines 16-33).
Regarding claim 12, Ayers et al. disclose the system (Figs. 1-14b) further comprising an injection pump (340) fluidically connected to the hot tap assembly (Fig. 4) and configured to pump a fluid through the hot tap assembly and between the surface system and the subsea fluid conduit (Column 4 lines 4-37).
Regarding claim 13, Ayers et al. disclose the system (Figs. 1-14b) wherein the clamp assembly (Figs. 4-7) comprises a hot tap clamp including a first jaw (120) and a second jaw (118), wherein the first annular seal assembly (114) and the second annular seal assembly (114) are positioned on an engagement surface (Fig. 4) of the second jaw (118).
Regarding claim 14, Ayers et al. disclose the system (Figs. 1-14b) wherein: both the first seal assembly (114) and the second seal assembly (114) extend concentrically entirely around a central passage (Fig. 4) of the second jaw (118) of the clamp assembly; and an annular surface (112) is formed on the second jaw (118) between the first seal assembly (114) and the second seal assembly (114), and wherein the annular surface (112) extends entirely around the central passage (Fig. 4) of the second jaw of the clamp assembly.
Regarding claim 16, Ayers et al. disclose the system (Figs. 1-14b) wherein the hot tap assembly comprises: a landing structure (662) configured to releasably couple with a subsea fluid conduit (106, 306, 606, or 706) of the subsea fluid system; and a drill assembly (720) positionable on the landing structure (620) and comprising a drill (Fig. 7) positioned in a central conduit (Fig. 7) that is insertable through a central passage formed in the second jaw of the clamp assembly; wherein the clamp assembly (Figs. 6A-6B) is positionable on the landing structure (772).
Regarding claim 18, Ayers et al. disclose a method for intervening in a subsea fluid system (Figs. 1-14b), comprising: (a) transporting a clamp assembly (Column 7 lines 1-37) of a hot tap assembly to a subsea fluid conduit of the subsea fluid system; (b) inserting the subsea fluid conduit into a hot tap clamp of the clamp assembly (Column 7 lines 1-37); (c) actuating the hot tap clamp from an open position to a closed position (Column 3 lines 11-52 and Column 4 lines 41-67) using a remotely operated underwater vehicle (Column 8 lines 16-33); and (d) sealingly engaging the subsea fluid conduit with a first seal assembly (114) and a second seal assembly (114) of the clamp assembly.
Regarding claim 19, Ayers et al. disclose the method further comprising: (e) operating a hot stab assembly of the clamp assembly (Fig. 4) to pressurize (Column 4 lines 4-37) an annulus (112) positioned radially between the first seal assembly (114) and the second seal assembly (114).
Regarding claim 20, Ayers et al. disclose the method further comprising: (e) forming a perforation (Column 5 lines 28-47) in the subsea fluid conduit with a drill (720) of the hot tap assembly, wherein the first seal assembly (114) and the second seal assembly (114) each entirely encircle the perforation (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (U.S. Patent No. 8,534,306) in view of Reneau (U.S. Patent No. 4,050,720).
Regarding claim 4, Ayers et al. disclose the essential features of the claimed invention but lacks disclosure wherein a first port extends through the annular surface formed on the second jaw of the clamp assembly.
Reneau teaches a hot tap assembly (Figs. 1-5) with a clamp assembly (Figs. 4-5) comprises a first jaw (102) and a second jaw (101), wherein the second jaw (101) has a first seal (174) and a second seal (181) disposed on an engagement surface (Fig. 5) of the second jaw (101), and a port (184) extending through an annular surface (Fig. 5) that is formed between the first and second seals (174 and 181). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp assembly of Ayers et al. with a port as taught by Reneau for the advantage of determining if there is any leakage present (Column 10 lines 10-18).

Claim(s) 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (U.S. Patent No. 8,534,306) in view of Gordon (U.S. Patent No. 9,797,223).
Regarding claims 7 and 17, Ayers et al. disclose the hot tap assembly (Figs. 1-14b) wherein the clamp assembly (Figs. 4-7) comprises a manifold (Fig. 7) comprising a hot stab connector (Fig. 7) for coupling with the coil tubing but lacks disclosure of a first isolation valve configured to fluidically isolate the hot stab connector from the central passage of the second jaw.
Gordon teaches a clamp assembly (at 100) with a manifold (Fig. 1) coupling to coil tubing (24) that has a valve (34, Column 5 lines 3-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ayers et al. with a valve as taught by Gordon for the advantage of controlling fluid flow through the conduit (Column 5 lines 3-28).

Regarding claim 8, Gordon (modified above) teaches using a second isolation valve (Column 5 lines 3-28).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753